      Case 4:19-cv-01533 Document 29 Filed on 08/19/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 CAPITAL ONE, N.A.                                §
      Plaintiff,                                  §
                                                  §
 v.                                               § CASE NO. 4:19-CV-01533-LNH
                                                  §
 QES PROPERTY MANAGEMENT, LLC,                    §
 MERCER EMERGENCY CENTER –                        §
 VICTORIA, LLC, DR. JAMES E.                      §
 GROSSMAN, DR. VICTOR S. HO,                      §
 DR. UCHENNA K. OJIAKU,                           §
 GRAMERCY EMERGENCY                               §
 MANAGEMENT PLLC,                                 §
 MERCER EMERGENCY PHYSICIANS-                     §
 VICTORIA, PLLC and GEM HOLDINGS,                 §
 LLC                                              §
       Defendants.                                §

                  JOINT REPORT REGARDING SALE OF PROPERTY

       Pursuant to the Court’s Management Order of July 22, 2019, the parties hereby submit this

Joint Report Regarding Sale of Property, and in support thereof would show as follows:

       With regard to the real property located at 6902 NE Zac Lentz Parkway, Victoria, Texas

77904 (“Property”) owned by Defendant QES PROPERTY MANAGEMENT, LLC (“QES”), said

property is currently under contract to sell to Almonte Medical Properties, LLC, an unaffiliated

third-party, for $2,400,000.00. The closing date for the sale was previously scheduled for August

16, 2019 and is now set for September 13, 2019.

       Counsel for QES has notified counsel for Plaintiff, CAPITAL ONE, N.A. and counsel for

co-Defendant, DR. VICTOR S. HO, regarding the status of the pending sale, and the parties will

update the Court regarding the same by September 16, 2019.
Case 4:19-cv-01533 Document 29 Filed on 08/19/19 in TXSD Page 2 of 4



                         Respectfully submitted,

                         ANDREWS MYERS, PC

                         By:    /s/ Lisa M. Norman
                                LISA M. NORMAN
                                Federal Bar No. 613906
                                Texas Bar No. 24037190
                                T. JOSH JUDD
                                Texas Bar No. 24036866
                                KATHRYN N. BAIRD
                                Federal Bar No. 3041107
                                Texas Bar No. 24094687
                                lnorman@andrewsmyers.com
                                1885 Saint James Place, 15th Floor
                                Houston, Texas 77056
                                (713) 850-4200 – Telephone
                                (713) 850-4211 – Facsimile
                                lnorman@andrewsmyers.com
                                jjudd@andrewsmyers.com
                                kbaird@abdrewsmyers.com


                         ATTORNEYS FOR DEFENDANTS,
                         QES PROPERTY MANAGEMENT, LLC,
                         MERCER EMERGENCY CENTER – VICTORIA, LLC,
                         DR. JAMES E. GROSSMAN, DR. UCHENNA K.
                         OJIAKU, GRAMERCY EMERGENCY MANAGEMENT
                         PLLC, MERCER EMERGENCY PHYSICIANS-
                         VICTORIA, PLLC and GEM HOLDINGS, LLC




                                Page | 2
                                                                       4874.5
Case 4:19-cv-01533 Document 29 Filed on 08/19/19 in TXSD Page 3 of 4



                               Respectfully submitted,


                               By:        /s/ Courtney T. Carlson (by permission)
                                          Courtney T. Carlson
                                          ATTORNEY-IN-CHARGE
                                          Texas Bar No. 24065004
                                          S.D. ID # 1115579
                                          Email: ccarlson@jw.com
                                          Bruce J. Ruzinsky
                                          Texas Bar No. 17469425
                                          S.D. ID # 5037
                                          Email: bruzinsky@jw.com
                                          JACKSON WALKER, L.L.P.
                                          1401 McKinney Street, Suite 1900
                                          Houston, Texas 77010
                                          Telephone: (713) 752-4239
                                          Fax: (713) 308-4139

                               ATTORNEYS FOR PLAINTIFF
                               CAPITAL ONE, NATIONAL ASSOCIATION



                               Respectfully submitted,

                               By:        /s/ C. Mark Murrah (by permission)
                                          Richard C. Killough
                                          ATTORNEY-IN-CHARGE
                                          Texas Bar No. 24007481
                                          Southern District Bar No. 23582
                                          C. Mark Murrah
                                          Texas Bar No. 00797129
                                          Southern District Bar No. 21355
                                          MURRAH & KILLOUGH, PLLC
                                          3000 Weslayan, Suite 305
                                          Houston, TX 77027
                                          Telephone: (281) 501-1601
                                          Fax: (713) 588-8778
                                          E-mail: rkillough@mktxlaw.com
                                          E-mail: mmurrah@mktxlaw.com

                               ATTORNEYS FOR DEFENDANT
                               DR. VICTOR S. HO




                               Page | 3
                                                                                    4874.5
     Case 4:19-cv-01533 Document 29 Filed on 08/19/19 in TXSD Page 4 of 4




                              CERTIFICATE OF SERVICE

      The undersigned hereby certifies that on this 19th day of August, 2019, the foregoing
document was forwarded by electronic delivery to the following counsel of record:
       Via Electronic Service
       Bruce Ruzinsky
       Courtney Carlson
       Jackson Walker, L.L.P.
       1401 McKinney Street, Suite 1900
       Houston, Texas 77010

       Via Electronic Service
       Richard C. Killough
       C. Mark Murrah
       Murrah & Killough, PLLC
       3000 Weslayan, Suite 305
       Houston, Texas 77027


                                                     /s/ Lisa M. Norman
                                                     LISA M. NORMAN




                                          Page | 4
                                                                                      4874.5
